t c summary opinion united_states tax_court frank michael giannantonio petitioner v commissioner of internal revenue respondent docket no 26425-06s filed date frank michael giannantonio pro_se john m janusz and christopher zera student for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter hb whether petitioner is entitled to the child_tax_credit and whether petitioner is entitled to head_of_household filing_status background most of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed respondent sent a notice_of_deficiency to petitioner setting forth a deficiency of dollar_figure in income_tax for in the notice_of_deficiency respondent changed petitioner’s filing_status to single disallowed petitioner’s dependency_exemption deduction for hb and disallowed petitioner’s claimed child_tax_credit hb is petitioner’s daughter and jennifer boettcher ms boettcher is hb’s mother petitioner and ms boettcher have the court refers to minor children by their initials see rule a never been married and they lived apart at all times during the last months of calendar_year hb was the only dependent petitioner claimed on his federal_income_tax return ms boettcher however also claimed hb as a dependent on her federal_income_tax return ms boettcher had custody of hb for the greater portion of petitioner did not attach to his federal_income_tax return a written declaration signed by ms boettcher indicating that she would not claim hb as a dependent additionally ms boettcher testified at trial that she did not sign a written declaration stating that she would not claim hb as a dependent for and petitioner has not produced such a document nor alleged that it exists both petitioner and ms boettcher claim to have each provided more than half of hb’s support during petitioner approximated his expenses for caring for hb at dollar_figure during discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 sec_6001 requires taxpayers to maintain records statements returns and to comply with such rules and regulations as prescribed by the secretary individual taxpayers are to keep permanent books_and_records sufficient to verify income deductions or other matters required to be shown on any informational or tax_return sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has neither met the substantiation requirements nor introduced credible_evidence to support the deductions and credits at issue dependency_exemption deduction for sec_151 generally allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer in this regard sec_152 defines a dependent to include a daughter over half of whose support was received from the taxpayer see sec_152 if a child receives over half of his support during the calendar_year from parents who live apart at all times during the last months of the calendar_year and we note that the working families tax relief act of publaw_108_311 118_stat_1166 amended inter alia sec_151 sec_152 sec_24 and sec_2 effective for tax years beginning after date thus we apply the law as was applicable to tax_year ie as it existed prior to such amendment such child is in the custody of one or both of the parents for more than one-half of the calendar_year then the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent sec_152 if the requirements of sec_152 are met the child is treated as having received over half of his support from the custodial_parent and the custodial_parent is entitled to the dependency_exemption deduction the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction 121_tc_245 petitioner does not contend that he is the custodial_parent in fact in his petition petitioner states i never believed that the custodial_parent ms boettcher would claim our daughter petitioner’s contention is that the special support_test in sec_152 does not apply to parents who have never married such as himself for support petitioner relies on an office_of_chief_counsel litigation_guideline_memorandum which reflected the position that the special support_test did not apply to parents who have never married each other chief_counsel_advice date this court previously addressed this argument in king v commissioner supra in king this court acknowledged that the commissioner has at times taken inconsistent positions on this matter and the court set out to resolve the issue by turning to the statutory language of sec_152 id pincite in reference to sec_152 we stated the statute specifically provides that the test applies not only to divorced and certain separated parents but to parents who live apart at all times during the last months of the calendar_year there is no requirement in the statute that parents have married each other before the special support_test can apply sec_152 applies to any parents regardless of marital status as long as they lived apart at all times for at least the last months of the calendar_year id pincite although we found the language of sec_152 to be unambiguous we endeavored to explain further that the legislative_history of sec_152 does not provide support for deviating from the plain meaning of the statute id pincite- indeed after review of the legislative_history of sec_152 we further stated neither the house bill nor the conference_report states that the amendment to sec_152 was intended to apply only to married parents indeed applying sec_152 to both married parents and parents who have never married each other is consistent with the stated purpose of resolving dependency disputes without the commissioner’s involvement in cases where parents both claim the dependency_exemption deductions id pincite moreover we have applied sec_152 to parents who had never married each other in cases both before and after our holding in king see barrett v commissioner tcmemo_2008_ smith v commissioner tcmemo_2006_163 hughes v commissioner tcmemo_2000_143 brignac v commissioner tcmemo_1999_387 we decline petitioner’s invitation to overrule this precedent which we find is indistinguishable from the present case therefore the special support_test in sec_152 applies and ms boettcher is treated as having provided over half of hb’s support for she will be entitled to the dependency_exemption deduction unless pursuant to sec_152 she released her claim to the exemption deduction for ms boettcher testified that she did not sign a written declaration agreeing not to claim hb as her dependent furthermore petitioner has established neither that such a declaration was ever made nor that such a declaration was attached to either his or any prior federal_income_tax return see sec_152 because petitioner is not treated as the custodial_parent under sec_152 and has not established that ms boettcher executed a written declaration releasing her claim to the dependency_exemption deduction under sec_152 it follows that hb is not treated as having received over half of her support from petitioner thus hb does not qualify as petitioner’s dependent under sec_152 the failure to establish hb as his dependent under sec_152 precludes petitioner from claiming entitlement to the dependency_exemption deduction under sec_151 accordingly we sustain respondent’s determination to disallow petitioner’s claimed dependency_exemption deduction for hb child_tax_credit sec_24 authorizes a tax_credit with respect to each qualifying_child of the taxpayer for this purpose the term qualifying_child means any individual if inter alia the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 we have already held that petitioner is not allowed a deduction with respect to hb as a dependent under sec_151 therefore it follows that hb is not a qualifying_child and petitioner does not qualify for the child_tax_credit accordingly we sustain respondent’s determination to disallow petitioner’s claimed child_tax_credit for head_of_household filing_status sec_1 imposes a special income_tax rate on an individual filing as head_of_household as applied in this context sec_2 defines a head of a household as an unmarried individual who maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of inter alios a daughter of the taxpayer hb’s principal_place_of_abode was not petitioner’s residence for more than one-half of the taxable_year thus it follows that petitioner is not entitled to head_of_household filing_status accordingly respondent’s adjustment to petitioner’s filing_status is sustained we have considered all of the parties’ contentions and to the extent not addressed herein we conclude those contentions are either without merit or unnecessary to the resolution of the issues in this case to reflect the foregoing decision will be entered for respondent
